Case 1:20-cv-01083-JTN-PJG ECF No. 37, PageID.939 Filed 11/19/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN

 DONALD J. TRUMP FOR PRESIDENT, INC.,
 MATTHEW, SEELY, ALEXANDRA SEELY,
 PHILIP O’HALLORAN, ERIC OSTERGREN,
 MARIAN SHERIDAN, MERCEDES WIRSING,                       No. 1:20-cv-01083
 and CAMERON TARSA,
                                                          Judge Janet T. Neff
                Plaintiffs,

   v.

 JOCELYN BENSON, in her official Capacity as
 Michigan Secretary of State, MICHIGAN BOARD
 OF STATE CANVASSERS, WAYNE COUNTY,
 MICHIGAN, and WAYNE COUNTY BOARD OF
 COUNTY CANVASSERS,

               Defendants,

 and

 DEMOCRATIC NATIONAL COMMITTEE,
 MICHIGAN DEMOCRATIC PARTY, CITY OF
 DETROIT, THE MICHIGAN STATE
 CONFERENCE NAACP, WENDELL ANTHONY,
 YVONNE WHITE, and ANDRE WILKES,

                Intervenor-Defendants.

            W.D. MICH. LCIVR 7.3(b)(ii) CERTIFICATE OF WORD COUNT

        Pursuant to W.D. Mich. LCivR 7.3(b)(ii), the undersigned counsel certifies that the brief

filed in support of the Motion to Strike by Intervenor City of Detroit consists of 44 words.

 November 19, 2020                                        Respectfully submitted,

                                                          FINK BRESSACK

                                                          By:    /s/ David H. Fink
                                                          David H. Fink (P28235)
                                                          Darryl Bressack (P67820)
                                                          Nathan J. Fink (P75185)
Case 1:20-cv-01083-JTN-PJG ECF No. 37, PageID.940 Filed 11/19/20 Page 2 of 2




                                            Attorneys for City of Detroit
                                            38500 Woodward Ave., Ste. 350
                                            Bloomfield Hills, MI 48304
                                            Tel: (248) 971-2500
                                            dfink@finkbressack.com
                                            dbressack@finkbressack.com
                                            nfink@finkbressack.com

                                            CITY OF DETROIT
                                            LAW DEPARTMENT
                                            Lawrence T. Garcia (P54890)
                                            Charles N. Raimi (P29746)
                                            James D. Noseda (P52563)
                                            Attorneys for City of Detroit
                                            2 Woodward Ave., 5th Floor
                                            Detroit, MI 48226
                                            Tel: (313) 237-5037
                                            garcial@detroitmi.gov
                                            raimic@detroitmi.gov
                                            nosej@detroitmi.gov
